Citation Nr: 1112434	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 20 percent for service-connected left ankle injury.

3.  Entitlement to a rating in excess of 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee.

4.  Entitlement to a rating in excess of 10 percent for service-connected osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2002 by the Department of Veterans Affairs Regional Office in Chicago, Illinois.  In April 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it was returned to the Board for appellate review.  In August 2009, the Board again remanded the matters of service connection for the right knee disorder and an increased rating for a left ankle injury to the AOJ for additional development, and the case now returns to the Board once more for appellate review.

In the August 2009 decision, the Board denied entitlement to increased ratings for the residuals of medial and lateral meniscectomies of the left knee and osteoarthritis of the left hip.  In an April 2010 order pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) vacated the denials and remanded the claims for additional development.

As noted in the August 2009 decision, an August 2006 AOJ rating decision in pertinent part denied a claim for total disability rating based on individual unemployability (TDIU), and the Veteran did not appeal the decision.  In a May 2009 statement, the Veteran's representative contended that the claims on appeal were not being considered in the proper manner to afford the Veteran "a higher evaluation that will compensate him for his inability to work and the fact that he is in a wheel chair due to the combination of service connected conditions" (emphasis added).  As the claim for TDIU had not been considered by the AOJ since 2006, the Board referred it to the RO for appropriate action.  The Joint Motion for Remand suggested that such a claim should be remanded instead, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   That case held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  

However, the Board disagrees that remand is the proper course of action in this case for two reasons.  First, the Board interprets Rice narrowly, such that a TDIU claim is part and parcel of an increased rating claim on appeal before the Board only if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim(s).  See also VA General Counsel Op. 6-96.  Because the Veteran has other service-connected disabilities that are not currently on appeal, and his representative did not attribute his inability to work solely to the disabilities before the Board at this time, the Board lacks jurisdiction over the TDIU claim.  Second, a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  TDIU was denied in an August 2006 rating decision, and the Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead again REFERS the TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for appropriate development and adjudication.  

The issues of entitlement to increased ratings for service-connected left ankle injury, residuals of medial and lateral meniscectomies of the left knee, and osteoarthritis of the left hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Board finds that it is reasonably shown that the Veteran's right knee disorder is proximately due to service-connected disabilities.


CONCLUSION OF LAW

Service connection for a right knee disorder is warranted as secondary to the Veteran's service-connected disabilities of the left lower extremity.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims that his current right knee disability is etiologically related to service-connected disabilities of the left lower extremity.  The Veteran is service connected for left peroneal nerve palsy and left foot drop, associated with osteoarthritis of the left hip, at 30 percent disabling; residuals of medial and lateral meniscectomies of the left knee with degenerative changes, at 20 percent disabling; left ankle injury with tenosynovitis with laxity, at 20 percent disabling; degenerative joint disease of the left foot, associated with left peroneal nerve palsy and left foot drop, at 10 percent disabling; and osteoarthritis of the left hip, at 10 percent disabling.  The Veteran is therefore eligible to claim service connection for any disability that is proximately due to or the result of these left lower extremity disabilities.

VA treatment records indicate that the Veteran complained of right knee pain after falling down a flight of stairs in October 2003.  The initial impression was of a probable meniscal tear.  The Veteran underwent an ACL reconstruction of the right knee shortly thereafter, in 2004.

On January 2009 VA joints examination pursuant to the Board's April 2007 remand, the Veteran reported that in 2003 he was returning from vocational rehabilitation for the left knee, going down some stairs using crutches, and he stumbled as his left leg was not there to support him and had "essentially gone out".  The Veteran reported that he fell about six steps, lunged forward another three steps, and landed on his right knee, twice attempting unsuccessfully to get up.  As the records indicate, it was later discovered that the Veteran had suffered a torn right ACL, for which he underwent reconstruction in 2004 with an autograft bone-patella-bone.  The Veteran could not recall any specific injury to the right knee during his time in military service.  The examiner noted one mention of right patella pain in the service treatment records, in February 1984.

The examiner's impression was of right knee pain post ACL tear and reconstruction.  Based on a review of the claims file and service treatment records, the examiner stated, "I do not see that there is any right knee injury during [the Veteran's] time in the military and, in regard to the injury sustained in October 2003 with the ACL, would say that it would be correlated more with that than being secondary to his left knee and foot and ankle condition."  The examiner added that the right knee disorder is "less likely than not directly related or secondary to his left knee and left ankle and left hip complaint, nor is it related to the February 1984 complaint of patella pain."

The Board remanded the claim once more in August 2009 to obtain an opinion assessing whether the Veteran's service-connected left peroneal nerve, foot, ankle, knee, and/or thigh disabilities played a causal role in the October 2003 fall that resulted in the injury to the right knee.  

In an April 2010 opinion, a VA examiner cited a complete review of the claims file and stated, "It is my medical opinion that it is as least as likely as not that the fall the patient sustained in the patient's records, it is stated that he fell in 2003 coming back from vocational rehabilitation on his left knee, and he fell because his left knee gave way and he fell down six stairs, and it is at least as likely as not that when he fell he sustained the severe injury to his right knee, which was documented as a torn ACL at that time.  With the severe disability in his left knee, it is certainly very plausible that the left knee gave way as he described secondary to his difficulty with the left lower extremity including a peroneal nerve injury, muscle wasting, [and] footdrop in this left lower extremity.  Therefore, it is as least as likely as not that the left knee was the cause of his fall, creating the torn ACL in the right knee."

The Board finds that the January 2009 and April 2010 opinions are adequate for rating purposes.  They are by medical professionals who conducted a full physical examination of the Veteran in January 2009, conducted a thorough review of the Veteran's complete medical history and statements included in the claims file (exhibiting familiarity with the record) in April 2010, and explained the rationale for the opinions.

It is not in dispute that the Veteran sustained a right knee injury in 2003 that resulted in the need for an ACL reconstruction.  The Veteran states the injury resulted from his left leg going out, although no details were provided when he initially sought treatment in early November 2003.  However, he did undergo a VA examination in September 2003, approximately one month before the fall.  That examination showed, in pertinent part, instability of the left leg, difficulty standing and walking due to left foot drop, and weakness in the left leg.  These objective findings shown contemporaneous in time with the fall lend credence to the Veteran's statement that his left leg gave out while he was going down the stairs.  His statements in this respect are credible. 

As was noted by the January 2009 examiner, the current right knee disorder is correlated with the torn ACL incurred in October 2003.  The April 2010 VA physician expanded upon the statement of correlation, stating more directly that the severely disabled [service-connected] left knee caused the Veteran to fall down the stairs, resulting in the torn right ACL.  As noted above, the VA examiner's conclusion appears to be supported by medical evidence contemporaneous with the fall. 

The Board, in reviewing the record in its entirety, finds that the lay and medical evidence for and against the claim of service connection for a right knee disorder as proximately due to service-connected disability is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right knee disorder is proximately due to service-connected left lower extremity disabilities.  Accordingly, service connection for the right knee disorder is warranted.   The claim, therefore, is granted.

II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought (service connection for a right knee disorder) is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  


ORDER

Service connection for a right knee disorder is granted as secondary to the Veteran's service-connected left lower extremity disabilities.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the remaining issues on appeal.  Specifically, the actions by the RO/AMC with regard to the left ankle increased rating claim have not been fully compliant with the Board's April 2007 and August 2009 remand orders.  

The April 2007 remand noted, and the August 2009 remand reiterated, that when service connection was originally granted for the left ankle disability in June 2002, the RO rated the disability under Diagnostic Code 5271 for limitation of motion; however, the assigned Diagnostic Codes were changed in October 2003 to 5024-5311 without explanation or notice to the Veteran regarding the change.  Diagnostic Code 5024 pertains to tenosynovitis (the service-connected disability in this case) and directs that the disability is to be rated as degenerative arthritis, based on limitation of motion of the affected parts.  To that point, the Board instructed in April 2007 that the RO/AMC was to evaluate whether a rating in relation to Diagnostic Code 5311, for Muscle Group XII, is appropriate in this case.  If so, a VA examination (ordered in the April 2007 remand instructions) was to address the relevant symptoms and the Veteran was to be afforded citation to the relevant regulations and Diagnostic Code.

In the August 2009 remand, the Board observed that neither the January 2009 VA examination request nor the examination report discussed muscle injuries, and there was no evidence in the record that the RO performed the requisite review of the diagnostic codes under which the left ankle disability is rated, evaluating whether examination of the muscles was or was not necessary.  Pursuant to the Board's remand, the RO issued VCAA notice to the Veteran in August 2009 which cited Diagnostic Code 5311 and its rating criteria, informing the Veteran that such criteria is considered when evaluating the condition on appeal.  There is no further indication in the claims file that the RO proceeded to review the diagnostic codes under which the left ankle disability is evaluated, nor was a new SSOC issued addressing the question.   The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the increased rating claims for residuals of medial and lateral meniscectomies of the left knee and osteoarthritis of the left hip, the representative's May 2009 statement that the combination of the Veteran's service-connected conditions have rendered him unable to work and in need of a wheelchair would appear to indicate that the disabilities have worsened since his most recent VA orthopedic examination in January 2009.  Inasmuch as the report of that examination is now dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of his left knee and left hip disabilities.   

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete updated copy of the Veteran's treatment records from the Chicago, Illinois VAMC, relating to the left knee, left hip, and left ankle disabilities, since January 2009.

2.  The RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic examinations of the left knee and left hip.  The claims folders are to be provided to the physician for review in conjunction with the examinations.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, must be accomplished and all clinical findings should be reported in detail.  The examiners are to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of all left knee and left hip symptoms in accordance with the latest AMIE work sheet for rating disorders of the knee and hip.  

In addition, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

If the examiner is unable to comment on any of the above questions, he/she should so indicate and explain why.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claims based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  

For the left ankle disability, the RO/AMC must complete the instructions set forth in the Board's August 2009 remand, determining whether evaluating the disability under Diagnostic Code 5024 based on the criteria under Diagnostic Code 5311 (muscle injury, muscle group XII) would be more appropriate than evaluating the disability under Diagnostic Code 5271 for limitation of motion.  If so, all necessary development should be accomplished so that proper analysis for rating muscle injuries may occur.  In addition, the RO/AMC must explain why rating based on limitation of motion, as directed in Diagnostic Code 5024 (for tenosynovitis) is not appropriate.  

[Although not on appeal, the Board reiterates that the RO may wish to review whether the left peroneal nerve injury should be rated under one of the diagnostic codes explicitly for peroneal nerve disabilities (38 C.F.R. § 4.124a, Codes 8521 to 8523; 8621 to 8623; and/or 8721 to 8723), rather than Code 5286 for other musculoskeletal injuries of the foot, in ensuring that pyramiding is avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).]

If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE,
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


